DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/21 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41-45 and 50-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller, JR et al. US 2009/0112478 in view of Custer et al. US 2003/0100846.
Regarding claim 41,  Mueller discloses a method of glucose monitoring in which a diabetes management system is in signal communication with an insulin delivery system through sensor electronics, the method providing decision support, the method comprising:
 	a. receiving measurement data indicative of a subject glucose concentration measured by a glucose sensor and transmitting data  indicative of the glucose concentration to the diabetes management system, the transmitting performed by sensor electronics, the diabetes management system operating in a first mode of decision support and in a first calibration mode ([¶62,160] a probation mode of Mueller); 
b. on a processor within the diabetes management system or on an insulin delivery system communicatively coupled to the diabetes management system, or both, evaluating real time usability data indicative of a clinical usability of a real time value of measurement data or data indicative of the glucose concentration, and further receiving in the processor within the diabetes management system or within the insulin delivery system communicatively coupled to the diabetes management system, or both, additional measurement external data ([¶160] ISIG signal changes that are abnormal or integrity checks cause the change in mode. The ISIG is not a direct measure of the glucose concentration but is data indicative of a glucose concentration. [¶162-164] the third mode uses an external blood glucose reading to check the sensor and also checks the usability to see if the system will transition back to the regular mode of operation that is not probation or sleep. Additionally in [¶118] the external measurements such as temperature are also used);
 c. transitioning directly from a first decision support mode to a second decision support mode based on the external data and further based on a comparison of the real time usability data against one or more decision mode transition criteria ([¶162-164] the third mode uses an external blood glucose reading to check the sensor and also checks the usability to see if the system will transition back to the regular mode of operation. The  probation and sleep modes or states are considered decision support modes as changing these modes changes the function of the device as a whole); wherein one or more of the decision mode transition criteria are selected from the group consisting of a threshold level of noise from the glucose sensor or a predetermined type of fault in a signal from the glucose sensor ([¶81] noise in the ISIG is monitored as part of the determination for re-calibration or replacement and the mode change) and  -5-Application No.: 14/975437 Filing Date: 
d. operating the insulin delivery device based on the second decision support mode ([¶65,162] the device enters sleep when the usability is too low and the sleep mode does not drive the pump or display glucose).
Mueller does not specifically disclose the representations of glucose concentrations measured by the glucose sensor are displayed during both the first and second decision support modes. However, Custer teaches a similar analyte sensing device that displays continuously ([¶84]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to modify Mueller by the teachings of Custer in order to provide some indication of blood glucose so the user could stay informed.
Regarding claim 42, Mueller discloses the first decision- support mode is therapeutic, and further comprising driving a medicament pump at least in part based on the measurement data ([¶65] when the usability is good the sensor can drive a pump) and the second decision support mode is adjunctive (in the third mode the sensor does not drive the pump so it is adjunctive).  
Regarding claims 43-44, Mueller discloses wherein the external data is from a redundant analyte sensor and comprises external meter data ([¶162-164] the third mode uses an external blood glucose reading to check the calibration and also checks the usability to see if the system will transition back to a previous mode).
Regarding claim 45, Mueller discloses the first decision- support mode is configured for a patient with type I diabetes, and is therapeutic or non- therapeutic, where therapeutic refers to the first decision-support mode providing information on which to base insulin dosing ([¶65]).  
Regarding claim 50, Mueller discloses the usability data includes diagnostic data ([¶90-95,131] the ISIG is used to determine the blood glucose level and the ISIG on its own is diagnostic data for the sensor itself).  
Regarding claim 51, Mueller discloses the usability data includes parameters entered by a user in a setup mode ([¶120] reference measurements are entered to determine if the usability readings are correct).  
Regarding claim 52, Mueller discloses the usability data corresponds to a level of confidence in the measurement data ([¶153] the confidence in the ISIG value is checked).  
Regarding claim 53, Mueller discloses the usability data includes internal data selected from the group consisting of: data from diagnostic tests, calibration slope and baseline data, impedance data, data about faults and artifacts, drift data, noise data, pattern data, time rate -6-Application No.: 14/975437 Filing Date:December 18, 2015 of change of signal data, metadata about sensor identity, environmental data corresponding to a sensor, frequency of calibration data, and transmission mode data ([¶90-95,131] the ISIG is used to determine the blood glucose level and the ISIG on its own is diagnostic data for the sensor itself).
Regarding claim 54, Mueller discloses the usability data includes external data selected from the group consisting of: user perceived error data, external meter data, temperature data, clock data, location data, user response to prompt data, activity data, exercise data, sleep data, data from a medicament pump, data from an insulin delivery device, data from a smart pen, data about a desired use of the monitoring device, meal data, data about illness or menstrual cycle or pregnancy, user preference or profile data, user goal data, user knowledge data, and data from other connected devices ([¶118] the external measurements such as temperature are also used and ([¶120] reference measurements are entered to determine if the usability readings are correct). 

Claims 55-59 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller, JR et al. US 2009/0112478 in view of Custer et al. US 2003/0100846 further in view of Mensinger et al. US 2009/0192366.
Regarding claim 55, Mueller does not specifically disclose the external device is an activity monitor. Mensinger teaches a similar analyte sensing device that uses external activity data ([¶575]) and uses that activity monitor data when processing the glucose information ([¶585]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to modify Mueller with the teachings of Mensinger in order to provide customized processing for an activity ([¶585]).
Regarding claim 56, Mueller does not disclose a first representation of glucose concentrations measured by the glucose sensor are displayed via the user interface during the first decision support mode and a second representation of glucose concentrations measured by the glucose sensor are displayed via the user interface during the second decision support mode, wherein the first representation is different than the second representation. Mensinger teaches that the glucose representations can be different ([¶373]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Mueller by the display of Mensinger in order to allow the user to extrapolate information helpful to his/her condition from the display ([¶374]).
Regarding claims 57-59, Mueller does not disclose at least one of the first representation or the second representation comprises a numerical value, a trend of glucose concentrations measured by the glucose sensor or a visual indicator of glucose concentrations measured by the glucose sensor. Mensinger teaches a display that shows a numerical value with a trend indicator and a visual indicator ([¶373][FIG4D]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Mueller by the display of Mensinger in order to allow the user to extrapolate information helpful to his/her condition from the display ([¶374]).

Response to Arguments
Applicant’s arguments, see 12-14, filed 11/24/21, with respect to the rejection(s) of claim(s) 41-45 and 51-54 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mensinger and Custer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                         
/ALLEN PORTER/Primary Examiner, Art Unit 3792